DETAILED ACTION


Status
This Non-Final Office Action is in response to the application papers filed on 19 November 2021 and 4 May 2022. Claim(s) 1-18 is/are presently pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 19 November r2019 was/were filed prior to the mailing of a first action on the merits.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim(s) 13 is/are objected to because of the following informalities:  
(A) At lines 3-4: “a circumferential surface” is suggested to be ---the circumferential surface--- which is previously identified in claim 1. Appropriate correction is required.
(B) At line 6: “a second finger member” is suggested to be ---the second finger member--- which is previously identified in claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a use of the assembly of claim 12. Thus, the claims improperly define a process of using the assembly of claim 12 (see MPEP 2173.05(q)).. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

 (A)	Regarding claim(s) 1:
Claim(s) 1 recite(s) “the finger members and the tongue member are interlockable, such that when interlocked, the band comprises a continuous circumference.” Therefore, the claim(s) is/are rendered indefinite because it is unclear whether the limitation(s) of the members being “interlocked” is/are part of the claimed invention or the members need only be able to be interlocked. 

(B)	Claim(s) 2-18 is/are rejected due to inheriting the deficiency(ies) raised with regard to claim 1. 

(C)	Regarding claim(s) 7:
Claim(s) 7 recite(s) “each member is configurable to accommodate a pre-determined range of relative circumferential movement.” Therefore, the claim(s) is/are rendered indefinite because it is unclear whether the limitation(s) of each member to “accommodate a pre-determined range of relative circumferential movement” is/are part of the claimed invention or the members need only be able to be configured to accommodate. 

(F)	Regarding claim(s) 9:
Claim(s) 9 recite(s) “for example the first finger member is shorter than the second finger member.” Therefore, the claim(s) is/are rendered indefinite because it is unclear whether the limitation(s) following the phrase “for example” are part of the claimed invention.  See MPEP § 2173.05(d).

(G)	Regarding Claim(s) 18:
Claim(s) 18 recite(s) “a lip and/or a groove.” Thus, claim(s) 18 is/are rendered indefinite because the meaning and/or scope of the claim is unclear. Specifically, it is unclear if the first and/or second retaining portions can be both a lip and a groove at the same time or just a lip or just a groove. The most relevant portion of the specification, found by the Office, at page 9, lines 5-6 of the specification discloses the retaining portions may be a lip or a groove while page 17, lines 9-10 and 14-15 of the specification discloses a first lip portion 54 defines a first groove and a second lip portion 64 defines a second groove. However, claim 18 indicates the retaining portions are either a lip or a groove or are both a lip and a groove. Therefore, the language of the claim is such that one of ordinary skill in the art could not reasonably ascertain the metes and bounds of the claims, when construed in light of the specification, before the effective filing date of the claimed invention. 
	

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 10,415,401 to Wadsworth et al. teaches a retention ring with each end having fingers separated by a tongue. US 5,302,086 to Kulesa et al. teaches a retaining ring with one finger at each end that mate together in an overlapping manner. US 3,077,811 to Moore teaches a retaining ring that is continuous with discontinuities around the circumference to allow for radial expansion and contraction. US 9,404,373 to Kimura et al. teaches a segmented retaining ring with one end having fingers and the ends being joined together by a separate welded portion received between the fingers.

Allowable Subject Matter
Claim(s) 1 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim(s) 2-18 depend from claim 1. 

The following is a statement of reasons for the indication of allowable subject matter:  

(A) Regarding Claim(s) 1:
Claim(s) 1 is/are deemed novel and nonobvious over the cited art due to the inclusion of the limitation “an open configuration wherein the first finger member is radially and/or axially deflected from its substantially aligned position, so that it is angled with respect to the circumferential surface of the band” which, in combination with the other requirements of the claim(s), is neither taught nor suggested by the cited prior art as a whole, either alone or in combination. Specifically, US 2012/0198858 to Rabe et al. (see IDS) teaches a tongue and groove interlocking arrangement for a damper ring and US 2012/0198858 to Rabe et al. teaches a retaining ring with a finger on each end and one of the fingers is deflected radially and/or axially in an open configuration. However, it would not be obvious to modify the retaining ring with deflecting finger of Rabe et al. to have the interlocking joint disclosed by Rabe et al. because the fingers of the interlocking joint are positioned at a certain distance apart so as to make a sliding form-fit connection between the two ends of the damper ring.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745